 





SHARE ESCROW AGREEMENT

 

SHARE ESCROW AGREEMENT, dated as of January 28, 2019 (“Agreement”), by and among
ANDINA ACQUISITION CORP. III, a Cayman Islands exempted company (“Company”), the
shareholders of the Company listed on Exhibit A hereto (collectively the
“Holders”) and CONTINENTAL STOCK TRANSFER & TRUST COMPANY, a New York
corporation (“Escrow Agent”).

 

WHEREAS, the Company was formed for the purpose of completing a merger, share
exchange, asset acquisition, share purchase, recapitalization, reorganization or
other similar business combination (a “Business Combination”) with one or more
businesses or entities.

 

WHEREAS, the Company has entered into an Underwriting Agreement, dated January
28, 2019 (“Underwriting Agreement”), with Cowen and Company, LLC (the
“Representative”) acting as representative of the several underwriters
(collectively, the “Underwriters”), pursuant to which, among other matters, the
Underwriters have agreed to purchase 10,000,000 units (“Units”) of the Company,
plus an additional 1,500,000 Units if the Representative exercises the
over-allotment option in full. Each Unit consists of one ordinary share of the
Company, par value $0.0001 per share (“Ordinary Share”), one Right to receive
one-tenth of an Ordinary Share and one Warrant, each to purchase one Ordinary
Share, all as more fully described in the Company’s final Prospectus, dated
January 28, 2019 (“Prospectus”) comprising part of the Company’s Registration
Statement on Form S-1 (File No. 333-228530) under the Securities Act of 1933, as
amended (“Registration Statement”).

 

WHEREAS, the Holders have agreed as a condition of the sale of the Units to
deposit their Ordinary Shares of the Company, as set forth opposite their
respective names in Exhibit A attached hereto, in escrow as hereinafter
provided.

 

WHEREAS, the Company and the Holders desire that the Escrow Agent accept the
Ordinary Shares, in escrow, to be held and disbursed as hereinafter provided.

 

IT IS AGREED:

 

1. Appointment of Escrow Agent. The Company and the Holders hereby appoint the
Escrow Agent to act in accordance with and subject to the terms of this
Agreement and the Escrow Agent hereby accepts such appointment and agrees to act
in accordance with and subject to such terms.

 

2. Deposit of Shares. On or before the date hereof, each of the Holders shall
have delivered to the Escrow Agent certificates (and applicable share powers if
requested by the Escrow Agent) representing such Founder’s respective Ordinary
Shares, to be held and disbursed subject to the terms and conditions of this
Agreement. Each Founder acknowledges that the certificate, if any, representing
such Founder’s shares is legended to reflect the deposit of such shares under
this Agreement.

 

3. Disbursement of the Escrow Shares.

 

3.1 If the over-allotment option to purchase all or a portion of the additional
1,500,000 Units of the Company is not exercised in full within 45 days of the
date of the Prospectus (as described in the Underwriting Agreement), the Holders
agree that the Escrow Agent shall return to the Company for cancellation, at no
cost, a number of Ordinary Shares held by each such Founder determined by
multiplying (a) the number of Ordinary Shares set forth on Exhibit A attached
hereto under the column titled “Forfeiture Shares” by (b) a fraction, (i) the
numerator of which is 1,500,000 minus the number of Ordinary Shares included in
the Units purchased by the Underwriters upon the exercise of the over-allotment
option, and (ii) the denominator of which is 1,500,000. The Company shall
promptly provide notice to the Escrow Agent of the expiration or termination of
the over-allotment option and the number of Units, if any, purchased by the
Underwriters in connection with the exercise thereof

 

   

 

 

3.2 Except as otherwise set forth herein, the Escrow Agent shall hold the shares
remaining after any cancellation required pursuant to Section 3.1 above (such
remaining shares to be referred to herein as the “Escrow Shares”) until (i) with
respect to 50% of the Escrow Shares, the earlier of (x) one year after the date
of the consummation of an initial Business Combination and (y) the date on which
the last sale price of the Ordinary Shares equals or exceeds $12.50 per share
(as adjusted for share splits, share dividends, reorganizations and
recapitalizations) for any 20 trading days within any 30-trading day period
commencing after the consummation of the Business Combination and (ii) with
respect to the remaining 50% of the Escrow Shares, one year after the date of
the consummation of a Business Combination (such period of time during which the
Escrow Shares are held in escrow, the “Escrow Period”). The Company shall
promptly provide notice of the consummation of an initial Business Combination
to the Escrow Agent. Upon completion of the Escrow Period, the Escrow Agent
shall disburse such amount of each Founder’s Escrow Shares to such Founder;
provided, however, that if, within the Escrow Period, the Company (or the
surviving entity) subsequently consummates a liquidation, merger, share exchange
or other similar transaction which results in all of the shareholders of such
entity having the right to exchange their Ordinary Shares for cash, securities
or other property, then the Escrow Agent will, upon receipt of a notice executed
by the Chairman of the Board, Chief Executive Officer or other authorized
officer of the Company, in form reasonably acceptable to the Escrow Agent,
certifying that such transaction is then being consummated or such conditions
have been achieved, as applicable, release the Escrow Shares to the Holders. The
Escrow Agent shall have no further duties hereunder after the disbursement of
the Escrow Shares in accordance with this Section 3.2.

 

3.3 If the Escrow Agent is notified by the Company pursuant to Section 6.7
hereof that the Company is being liquidated, then the Escrow Agent shall deliver
the certificates representing the Escrow Shares to the Holders promptly after
the public shareholders are paid the liquidating distributions and shall have no
further duties hereunder.

 

4. Rights of Holders in Escrow Shares.

 

4.1 Voting Rights as a Shareholder. Subject to the terms of the Insider Letters
described in Section 4.4 hereof and except as herein provided, the Holders shall
retain all of their rights as shareholders of the Company as long as any shares
are held in escrow pursuant to this Agreement, including, without limitation,
the right to vote such shares.

 

4.2 Dividends and Other Distributions in Respect of the Escrow Shares. For as
long as any shares are held in escrow pursuant to this Agreement, all dividends
payable in cash with respect to the Escrow Shares shall be paid to the Holders,
but all dividends payable in shares or other non-cash property (“Non-Cash
Dividends”) shall be delivered to the Escrow Agent to hold in accordance with
the terms hereof. As used herein, the term “Escrow Shares” shall be deemed to
include the Non-Cash Dividends distributed thereon, if any.

 

 2  

 

 

4.3 Restrictions on Transfer. During the Escrow Period, the only permitted
transfers of the Escrow Shares will be (i) to the Holders and the Company’s
officers, directors, employees, consultants or their affiliates, (ii) to a
Founder’s shareholders, partners or members upon the Founder’s liquidation,
(iii) by bona fide gift to a member of the Founder’s immediate family or to a
trust, the beneficiary of which is the Founder or a member of the Founder’s
immediate family for estate planning purposes, (iv) by virtue of the laws of
descent and distribution upon death of the Founder, (v) pursuant to a qualified
domestic relations order binding on the Founder, (vi) to the Company for no
value for cancellation in connection with the consummation of a Business
Combination or (vii) by private sales of the Escrow Shares made at or prior to
the consummation of a Business Combination at prices no greater than the price
at which the Escrow Shares were originally purchased; provided, however, that
except for clause (vi) or with the Company’s prior written consent, such
permitted transfers may be implemented only upon the respective transferee’s
written agreement to be bound by the terms and conditions of this Agreement and
of the Insider Letter signed by the Founder transferring the shares.

 

4.4 Insider Letters. Each of the Holders has executed a letter agreement with
the Company and the Representative, dated as of the date hereto, the form of
which is filed as an exhibit to the Registration Statement (“Insider Letter”),
respecting the rights and obligations of such Founder in certain events,
including, but not limited to, the liquidation of the Company.

 

5. Concerning the Escrow Agent.

 

5.1 Good Faith Reliance. The Escrow Agent shall not be liable for any action
taken or omitted by it in good faith and in the exercise of its own best
judgment, and may rely conclusively and shall be protected in acting upon any
order, notice, demand, certificate, opinion or advice of counsel (including
counsel chosen by the Escrow Agent), statement, instrument, report or other
paper or document (not only as to its due execution and the validity and
effectiveness of its provisions, but also as to the truth and acceptability of
any information therein contained) which is believed by the Escrow Agent in good
faith to be genuine and to be signed or presented by the proper person or
persons. The Escrow Agent shall not be bound by any notice or demand, or any
waiver, modification, termination or rescission of this Agreement unless
evidenced by a writing delivered to the Escrow Agent signed by the proper party
or parties and, if the duties or rights of the Escrow Agent are affected, unless
it shall have given its prior written consent thereto.

 

5.2 Indemnification. Subject to Section 5.8 below, the Escrow Agent shall be
indemnified and held harmless by the Company from and against any expenses,
including reasonable counsel fees and disbursements, or loss suffered by the
Escrow Agent in connection with any action, suit or other proceeding involving
any claim which in any way, directly or indirectly, arises out of or relates to
this Agreement, the services of the Escrow Agent hereunder, or the Escrow Shares
held by it hereunder, other than expenses or losses arising from the gross
negligence, fraud or willful misconduct of the Escrow Agent. Promptly after the
receipt by the Escrow Agent of notice of any demand or claim or the commencement
of any action, suit or proceeding, the Escrow Agent shall notify the other
parties hereto in writing. In the event of the receipt of such notice, the
Escrow Agent, in its sole discretion, may commence an action in the nature of
interpleader in an appropriate court to determine ownership or disposition of
the Escrow Shares or it may deposit the Escrow Shares with the clerk of any
appropriate court or it may retain the Escrow Shares pending receipt of a final,
non-appealable order of a court having jurisdiction over all of the parties
hereto directing to whom and under what circumstances the Escrow Shares are to
be disbursed and delivered. The provisions of this Section 5.2 shall survive in
the event the Escrow Agent resigns or is discharged pursuant to Sections 5.5 or
5.6 below.

 

 3  

 

 

5.3 Compensation. Subject to Section 5.8 below, the Escrow Agent shall be
entitled to reasonable compensation from the Company for all services rendered
by it hereunder. The Escrow Agent shall also be entitled to reimbursement from
the Company for all reasonable expenses paid or incurred by it in the
administration of its duties hereunder including, but not limited to, all
counsel, advisors’ and agents’ fees and disbursements and all taxes or other
governmental charges.

 

5.4 Further Assurances. From time to time on and after the date hereof, the
Company and the Holders shall deliver or cause to be delivered to the Escrow
Agent such further documents and instruments and shall do or cause to be done
such further acts as the Escrow Agent shall reasonably request to carry out more
effectively the provisions and purposes of this Agreement, to evidence
compliance herewith or to assure itself that it is protected in acting
hereunder.

 

5.5 Resignation. The Escrow Agent may resign at any time and be discharged from
its duties as escrow agent hereunder by its giving the other parties hereto
written notice and such resignation shall become effective as hereinafter
provided. Such resignation shall become effective at such time that the Escrow
Agent shall turn the Escrow Shares over to a successor escrow agent appointed by
the Company and approved by the Representative, which approval will not be
unreasonably withheld, conditioned or delayed. If no new escrow agent is so
appointed within the 60-day period following the giving of such notice of
resignation, the Escrow Agent may deposit the Escrow Shares with any court it
reasonably deems appropriate in the State of New York.

 

5.6 Discharge of Escrow Agent. The Escrow Agent shall resign and be discharged
from its duties as escrow agent hereunder if so requested in writing at any time
by all of the other parties hereto; provided, however, that such resignation
shall become effective only upon the appointment of a successor escrow agent
selected by the Company and approved by the Representative, which approval will
not be unreasonably withheld, conditioned or delayed.

 

5.7 Liability. Notwithstanding anything herein to the contrary, the Escrow Agent
shall not be relieved from liability hereunder for its own gross negligence,
fraud or willful misconduct.

 

5.8 Waiver. The Escrow Agent hereby waives any right of set-off or any other
right, title, interest or claim of any kind (“Claim”) in, or to any distribution
of, the Trust Account (as defined in that certain Investment Management Trust
Agreement, dated as of the date hereof, by and between the Company and the
Escrow Agent as trustee thereunder) and hereby agrees not to seek recourse,
reimbursement, payment or satisfaction for any Claim against the Trust Account
for any reason whatsoever.

 

6. Miscellaneous.

 

6.1 Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of New York, without giving
effect to conflicts of law principles that would result in the application of
the substantive laws of another jurisdiction. The parties hereto consent to the
jurisdiction and venue of any state or federal court located in the City of New
York, Borough of Manhattan, for purposes of resolving any disputes hereunder. As
to any claim, cross-claim, or counterclaim in any way relating to this
Agreement, each party waives the right to trial by jury. Each of the Holders
with an address on Exhibit A outside of the State of New York irrevocably agrees
to appoint Graubard Miller as agent for the service of process in the State of
New York to receive, for such Founder and on his, her or its behalf, service of
process in any action, proceeding or claim against him, her, or it arising out
of or relating in any way to this Agreement.

 

 4  

 

 

6.2 Third Party Beneficiaries. Each of the parties to this Agreement hereby
acknowledges that the Representative is a third party beneficiary of this
Agreement.

 

6.3 Entire Agreement. This Agreement contains the entire agreement of the
parties hereto with respect to the subject matter hereof and, except as
expressly provided herein, may only be changed, amended, or modified by a
writing signed by each of the parties hereto.

 

6.4 Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation
thereof.

 

6.5 Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the respective parties hereto and their legal representatives,
successors and assigns.

 

6.6 Notices. Any notice, consent or request to be given in connection with any
of the terms or provisions of this Agreement shall be in writing and shall be
sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery, by email or by facsimile
transmission:

 

If to the Company, to:

 

Andina Acquisition Corp. III

Calle 113 # 7-45 Torre B

Oficina 1012

Bogotá, Colombia

Attn: Julio Torres

Fax No.:

Email: jtorres@andacq.com

 

If to a Founder, to his/it address set forth in Exhibit A.

 

and if to the Escrow Agent, to:

 

Continental Stock Transfer & Trust Company

1 State Street

New York, New York 10004

Attn: Chairman

Fax No.:

Email:

 

 5  

 

 

A copy of any notice sent hereunder shall be sent to:

 

Cowen and Company LLC

599 Lexington Avenue

 

New York, New York 10022

Attn: General Counsel

Fax No.:

Email:

 

with a copy to:

 

Graubard Miller

The Chrysler Building

405 Lexington Avenue

New York, New York 10174

Attn: David Alan Miller, Esq.

Fax No.: (212) 818-8881

Email: dmiller@graubard.com

 

and:

 

Ellenoff Grossman & Schole LLP

1345 Avenue of the Americas

New York, New York 10105

Attn: Stuart Neuhauser

Fax No.:

Email: sneuhauser@egsllp.com

 

The parties may change the persons and addresses to which the notices or other
communications are to be sent by giving written notice to any such change in the
manner provided herein for giving notice.

 

6.7 Liquidation of the Company. The Company shall give the Escrow Agent written
notification of the liquidation and dissolution of the Company in the event that
the Company fails to consummate a Business Combination within the time period
specified in the Company’s Amended and Restated Certificate of Incorporation, as
the same may be amended from time to time.

 

6.8 Counterparts. This Agreement may be executed in several counterparts, each
one of which shall constitute an original and may be delivered by facsimile
transmission and together shall constitute one instrument.

 

[Signature Page Follows]

 

 6  

 

 

WITNESS the execution of this Agreement as of the date first above written.





 

  ANDINA ACQUISITION CORP. III         By: /s/ Julio Torres   Name: Julio Torres
  Title: Chief Executive Officer         HOLDERS:           /s/ B. Luke Weil    
B. Luke Weil           /s/ Julio Torres     Julio Torres           /s/ Mauricio
Orellana     Mauricio Orellana           /s/ Marjorie Hernandez     Marjorie
Hernandez           /s/ David Schulhof     David Schulhof         KIBBILE
HOLDINGS LLC         By: /s/ Matthew Kibble     Matthew Kibble           /s/
Joann O’Shea     Joann O’Shea

 

 7  

 

 

  ANDINA EQUITY LLC         By: /s/ B. Luke Weil   Name: B. Luke Weil   Title:
Managing Member         LWEH3 LLC         By: /s/ B. Luke Weil   Name: B. Luke
Weil   Title: Managing Member           /s/ Ryan Chang     Ryan Chang          
/s/ Whitney Carleen Cox     Whitney Carleen Cox         MAZ PARTNERS LP        
By: /s/ Walter Schenker     Walter Schenker           /s/ Salomao Lochpe    
Salomao Lochpe           /s/ Roman Raju

 



  Roman Raju

 

 8  

 

 



  EARLYBIRDCAPITAL, INC.         By: /s/ David Nussbaum                    Name:
David Nussbaum   Title: Chairman         COWEN INVESTMENTS II LLC         By:
/s/ Owen Littman   Name: Owen Littman   Title: Authorized Signatory        
CRAIG-HALLUM CAPITAL GROUP LLC         By: /s/ Rick Hartfiel   Name:  Rick
Hartfiel   Title: Managing Partner         CONTINENTAL STOCK TRANSFER   & TRUST
COMPANY         By: /s/ Henry Farrell   Name: Henry Farrell   Title: Vice
President





 

 9  

 

 







